     Case 3:19-cv-00346-MMD-CLB Document 33 Filed 09/16/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4
                                      DISTRICT OF NEVADA
5
                                                ***
6     ABRAHAM AUSTIN,                                  Case No. 3:19-cv-00346-MMD-CLB

7                                      Petitioner,                   ORDER
8
             v.
9
      WARDEN BILL GITTERE, et al.,
10
                                   Respondents.
11

12

13          Pro se Petitioner Abraham Austin filed a habeas petition on August 6, 2019
14   pursuant to 28 U.S.C. § 2254. (ECF No. 6 (“Petition”).) On February 22, 2021, this Court
15   ordered Austin to inform the Court whether he wished to voluntarily abandon the
16   unexhausted claims in his federal habeas petition, return to state court to exhaust his
17   unexhausted claims, or file a motion asking this Court to stay and abey his exhausted
18   federal habeas claims while he returns to state court to exhaust his unexhausted claims.
19   (ECF No. 31 (“Order”).) The Order was served on Austin at his address of record via
20   U.S. Mail. The Order was returned as undeliverable. (ECF No. 32.) Austin has not filed
21   a notice of change of address with the Court as required by LR IA 3-1, and the Nevada
22   Department of Corrections website reflects that he has been paroled. Accordingly, this
23   Petition is dismissed without prejudice for failure to update address.
24          It is therefore ordered that Austin’s habeas petition (ECF No. 6) is dismissed
25   without prejudice.
26   ///
27   ///
28   ///
     Case 3:19-cv-00346-MMD-CLB Document 33 Filed 09/16/21 Page 2 of 2


1          It is further ordered that a certificate of appealability is denied.

2          The Clerk of Court is directed to enter judgment accordingly and close this case.

3          DATED THIS 16th Day of September 2021.

4

5
                                                MIRANDA M. DU
6                                               CHIEF UNITED STATES DISTRICT JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
